UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8163


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID COREY JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:01-cr-00117-REP-1)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Wagner, Assistant Federal Public Defender, Richmond,
Virginia, for Appellant. James Brien Comey, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, John Staige Davis, V, Brian Ronald Hood,
Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Corey Johnson appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.            We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Johnson, No. 3:01-cr-00117-REP-1 (E.D. Va. Sept. 22, 2008).                We

deny Johnson’s motion for appointment of counsel.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2